Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claims 21 and 38, the prior art of record does not disclose or suggest a medical system including an insertion device having a port positioned on the handle, a medical device including a plunger, a handle having at least one slot such that a proximal end of the handle is movable toward or away from a distal end of the handle about an axis normal to a longitudinal axis of the handle, in combination with the other claimed elements.
Regarding claim 32, the prior art of record does not disclose or suggest a medical system including an insertion device having a port positioned on the handle and a coupling structure arranged proximally of the port on a proximal portion of the handle, a medical device including a plunger, a handle having a plurality of slots along the length such that a portion of the handle is deflectable relative to another portion, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771